Citation Nr: 1200402	
Decision Date: 01/06/12    Archive Date: 01/13/12

DOCKET NO.  08-04 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a disability manifested by stress edema of the feet. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel







INTRODUCTION

The Veteran had active military service from July 1977 to October 1977.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision by the Department of Veterans' Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  By way of the November 2006 rating decision the RO denied service connection for a disability manifested by stress edema of both feet. 

On the Veteran's February 2008 VA-9 Substantive Appeal the Veteran requested a hearing before the Board; in response to a March 2009 letter from the RO clarifying the type of hearing the Veteran wanted, he withdrew his request for a Board hearing in March 2009.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

After a careful review of the Veteran's claims file the Board finds that further development is warranted for the issue on appeal. 

In a November 2007 statement to his Congressman the Veteran stated that he applied twice for benefits from the Social Security Administration (SSA) and was denied; also of record, is a February 2007questionnaire from his VA physician that appears to be either for SSA benefits or for workers compensation.  There is no copy of the decision to grant or deny Social Security Administration disability benefits or the complete records upon which that decision was based in the claims file.  Under 38 U.S.C.A. § 5107(a), VA's duty to assist specifically includes requesting information from other Federal departments or agencies.  Where there has been a determination that the Veteran is entitled to Social Security Administration disability benefits, the records concerning that decision are often needed by VA for evaluation of pending claims and must be obtained.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Therefore, on remand, such records must be obtained and associated with the Veteran's claims file.

After the RO attempts to obtain the Veteran's SSA records the Board finds that the Veteran should be scheduled for a VA examination since he has not been afforded one.  Within three days of the Veteran's entrance into the military he was hospitalized for pain and swelling of both feet and was diagnosed with stress edema of both feet.  He was then discharged from the military in October 1977 and it was noted that he had right foot cellulitis.  The Veteran's post-service VA treatment records show that he was diagnosed with athlete's foot in April 2006 and treated for gout in July 2008.  He was also diagnosed with capsulitis and tenosynvitis of the feet in August 2007 and was seen for follow-up in October 2008; at the time of his August 2007 diagnosis the Veteran reported that the pain began at the end of 2002 or early 2003.  The Board finds that the Veteran should be afforded a VA examination to determine the current nature and etiology of the Veteran's stress edema of both feet, to include if it is at least likely as not related to the Veteran's military service. 

The Board notes that the Veteran's claims file includes VA treatment records, including the October 2008 follow-up appointment, that have not been reviewed by the RO; the last Statement of Case (SOC) was in December 2007.  Moreover, there is no evidence of either a waiver of review by the Agency of Original Jurisdiction (AOJ) nor is there evidence of the issuance of a Supplemental Statement of the Case (SSOC) reviewing these VA treatment records.  The agency of original jurisdiction is required to furnish a SSOC when additional relevant evidence is received after the most recent supplemental statement of the case has been issued and before the appeal is certified to the Board and the appellate record is transferred to the Board.  See 38 C.F.R. § 19.31(b).  The requirements of this regulation have not been met.  When the Board's review of the record reveals that there is pertinent evidence that was added to the file prior to transfer to the Board which was not initially considered by the RO, generally the evidence must be referred to the RO for review.  This principle is based on the fact that a claimant has the right to one appellate review by the Secretary if the claimant disagrees with the initial determination on the claim.  See Disabled Am. Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339, 1346 (Fed.Cir.2003) (finding that the Board is "primarily an appellate tribunal" and that consideration of additional evidence in the first instance denied appellants "one review on appeal to the Secretary" in violation of 38 U.S.C. § 7104(a)).  This is particularly true where the evidence was received by the RO prior to transfer of the case to the Board.  In compliance with the foregoing, the issue on appeal must be remanded to the RO in order for the issuance of a SSOC. 

Prior to any VA examination, attempts should be made to obtain any outstanding records of pertinent medical treatment; the Board notes that the Veteran's representative stated in their November 2011 brief that there were outstanding records but they did not specify what those records were.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should take appropriate steps to contact the Veteran and his representative and request that they provide sufficient information, and if necessary authorization, to enable the RO/AMC to obtain any additional pertinent treatment records not currently of record.  Based on their response, the RO/AMC should assist them in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  The RO/AMC should obtain all pertinent treatment records. 

If any records sought are not obtained, the RO/AMC should notify the Veteran (and his representative) of the records that were not obtained, explain the efforts taken to obtain them, and describe the further action to be taken.  

2.  The RO/AMC should undertake reasonable to efforts to obtain a copy of the decision to grant or deny Social Security Administration disability benefits to the Veteran, and the records upon which that decision was based, and associate them with the claims file.  If the search for such records has negative results, the claims file must be properly documented as to the unavailability of those records, and the Veteran should be provided notice of the same in accordance with 38 C.F.R. § 3.159(e).

3.  The RO/AMC should schedule the Veteran for a VA examination to ascertain the nature and etiology of any disability manifested by stress edema of the feet that is found to be present.  The entire claims file must be made available to the examiner, including this Remand, and the examination report should include discussion of the Veteran's medical history as contained in the claims file.  All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail.  

The VA examiner should answer all the following questions.  He/she must carefully review the Veteran's claims file and discuss all rationale for his/her opinions. 
	
A)  Based on medical evidence of records, can it be concluded with a reasonable degree of medical certainty, that the Veteran has developed a disability manifested stress edema of the feet?  If so, please state the diagnosis or diagnoses, and identify which foot is affected, or if both feet are affected.

B)   Is at least as likely as not (a 50 percent or greater probability) that any diagnosis of a disability manifested by edema of either foot, or both feet, is related to his military service, including the symptoms and diagnoses of the feet noted in the service treatment records.

4.  The RO/AMC should review the claims file to ensure that all the foregoing requested development is completed, and, thereafter, arrange for any additional development indicated. The RO/AMC should then readjudicate the claim on appeal.  If any benefit sought remains denied, the RO/AMC should issue an appropriate SSOC (Supplemental Statement of the Case) and provide the Veteran the requisite time period to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order. No action is required of the appellant unless he is notified.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  However, the Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim. 38 C.F.R. § 3.655.


This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

